Citation Nr: 0426611	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-15 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1968.  In addition, he had prior active service which 
accumulated to six years, five months, and seventeen days.  
The veteran died in September 1970.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  By rating decision in November 1970, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO properly notified the appellant of 
this decision and she did not perfect an appeal. 

2.  Certain evidence received since the November 1970 rating 
decision is so significant, either by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the 
appellant's claim. 

3.  The competent and objective medical evidence of record 
supports a finding that the veteran's fatal metastatic 
carcinoma involving the lung and brain was present in service 
or manifested within one year after separation.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the November 1970 rating decision 
is new and material and the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001. 

3.  Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).

4.  The criteria for basic entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have been met.  38 U.S.C.A. § 3501 (West  
2002); 38 C.F.R. § 3.807(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasizes VA's obligation to 
notify claimants of what information or evidence is needed to 
substantiate their claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The Board finds that, given the favorable action taken herein 
with respect to the issue of entitlement to service 
connection for the cause of the veteran's death, that no 
further assistance in developing the facts pertinent to this 
limited issue is required at this  time.

New and Material Evidence

A review of the claims file reveals that a claim by the 
appellant for entitlement to service connection for the cause 
of the veteran's death was denied by rating decision in 
November 1970.  The appellant was advised of that 
determination and furnished notice of appellate rights and 
procedures, but she did not perfect a timely appeal of the 
decision.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  

The November 1970 rating decision was subsequently confirmed 
in July 1975, the appellant's notice of disagreement was 
received in August 1975, a statement of the case was issued 
in September 1975, and she perfected her appeal in October 
1975.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  The Board notes that 
there has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  As the appellant's claim was received 
prior to this date (August 27, 2001), the earlier version of 
the law remains applicable in this case.

It appears from a review of the record that the November 1970 
denial of service connection for the cause of the veteran's 
death was based on a finding that the evidence did not show 
that the veteran had any disease or injury in service that 
could be related to the cause of his death.  

Evidence received subsequent to the November 1970 rating 
decision consists of an April 1975 medical opinion and 
statements, to include hearing testimony, by the appellant.  
Specifically, the medical opinion reflects that, based on a 
review of the veteran's terminal treatment records and prior 
examination reports, his carcinoma had been going on for 
several months, possibly even as long as a year.  The 
physician further noted that the back pain for which the 
veteran had sought treatment in June and July 1970 was 
probably related to metastatic disease.  In addition, written 
communication received from the appellant as well as her 
hearing testimony include the contention that the RO failed 
to consider the legal presumption that service connection may 
be granted for carcinoma if it is manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant further testified that the physician who provided 
the April 1975 medical opinion was one of the veteran's 
treating physicians prior to his death.  The Board finds that 
the April 1975 medical opinion and the appellant's 
contentions regarding presumptive service connection were not 
previously considered by the RO.  There is now a basis on 
which to grant service connection for the cause of the 
veteran's death.  As such, this evidence raises a reasonable 
possibility of substantiating the appellant's claim.  
Accordingly, this evidence is "new and material" and the 
claim is reopened.  

Service Connection

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  It is not sufficient to show that 
it casually shared in producing death; rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran's DD Form 214 reflects that he was discharged 
from service in September 1968.  

The Certificate of Death reflects that the veteran died two 
years later, on September 14, 1970.  It is noted that the 
immediate cause of death was respiratory arrest due to 
metastatic carcinoma to the brain due to primary cancer of 
the lung.  

An April 1975 letter from a physician includes a statement 
which implies that he had treated the veteran prior to his 
death and reflects that the veteran's terminal treatment 
records and prior examination reports had been reviewed.  
This letter includes the opinion that the veteran's fatal 
carcinoma had been going on for several months, possibly even 
as long as a year.  It is further noted that that the back 
pain for which the veteran had sought treatment in June and 
July 1970 was probably related to metastatic disease.  

The metastatic carcinoma involving the lung and brain was 
found about one year and eleven months after the veteran's 
release from active service.  The veteran's treating 
physician has provided an opinion that this carcinoma had 
been going on for as long as one year; thereby, establishing 
a possible date of clinical onset within one year of the 
veteran's discharge from service.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that such was the case.  Based on the legal presumption 
that service connection may be granted for carcinoma if it is 
manifested to a compensable degree within one year of 
discharge from service, the veteran's metastatic carcinoma 
involving the lung and brain is deemed service-connected.  
The service-connected metastatic carcinoma gave rise to the 
respiratory arrest which caused the veteran's death.  Thus, 
the criteria for service connection for the cause of the 
veteran's death are met.  The appellant's claim is granted.

Educational Assistance Benefits

Regarding the claim for educational benefits under Title 38, 
Chapter 35, United States Code, it is noted that the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  As explained above, the Board has found that a 
disability related to the veteran's service contributed to 
his death.  Accordingly, the criteria for basic entitlement 
to survivors' and dependents' educational assistance under 
Title 38, Chapter 35, have been met.  Entitlement to this 
benefit is granted to this extent subject to other applicable 
laws and regulations governing this educational benefit.


ORDER

The veteran's claim of entitlement to service connection for 
the cause of the veteran's death has been reopened and 
service connection for the cause of the veteran's death is 
granted..  

Basic entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
granted.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



